UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1153



RICHARD A. PATTERSON,

                                              Plaintiff - Appellant,

          versus


THE CITY OF COLUMBIA, a municipality of the
State of South Carolina; PAUL MEAD, Detective;
G. STINNEY, Officer; JOE CRONIN, Sergeant,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (CA-02-2336-3)


Submitted:   June 24, 2004                 Decided:   June 29, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Patterson, Appellant Pro Se.    Robert Gordon Cooper,
OFFICE OF THE CITY ATTORNEY, Columbia, South Carolina, David Leon
Morrison, Matthew Blain Rosbrugh, DAVIDSON, MORRISON & LINDEMANN,
P.A., Columbia, South Carolina for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Richard A. Patterson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Patterson v. The

City of Columbia, No. CA-02-2336-3 (D.S.C. Dec. 29, 2003).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -